Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Neovasc to Raise $2 Million in Non-Brokered Private Placement << Proceeds Will Advance Key New Products Including Completing CE Mark Application for the Reducer(TM) Stent >> VANCOUVER, March 30 /CNW/ - Neovasc Inc. (TSXV: NVC) today announced that it intends to undertake a non-brokered private placement of approximately 9.52 million units at the price of $0.21 per unit for aggregate gross proceeds of $2.0 million. The proceeds of the offering will be used for continued development of a suite of new products and to help fund continuing operations.
